IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SHAWN EODICE, FATHER,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-4384

ERICA HANCOCK, MOTHER,

      Appellee.


_____________________________/

Opinion filed March 11, 2015.

An appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

Nick James, Jacksonville, and Christopher W. Lobianco and Catherine E. Harris of
Hunt Green and James, Jacksonville, for Appellant.

Erica Hancock, pro se, Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.